DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 13-16 of prior U.S. Patent No. 10,904,478 (referred to as P478). This is a statutory double patenting rejection.
Re claim 1:	Claim 1 is the same as claim 11 of P478.
Re claim 2:	Claim 2 is the same as claim 12 of P478.
Re claim 3:	Claim 3 is the same as claim 13 of P478.
Re claim 4:	Claim 4 is the same as claim 14 of P478.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20090094658).
Re claim 5:
Kobayashi discloses transmitting, to a first display in response to an identification field of a received encoded packet indicating a node address of the first display, a first transmission including information of the received encoded packet (Para.[0049]  In the described embodiment, the most upstream device (e.g., device 104) will sink stream 120, which is transmitted on lane 420 for 4-stream-over-4-lane operation, and forward the remaining streams (e.g., 122, 124 and 126) to their respective intended displays (e.g., 106, 108 and 110). The next downstream display in the daisy chain (e.g., display 106) will similarly sink stream 122 and forward the remaining streams (e.g., 124 and 126) to the remaining displays (e.g., 108 and 110). This sinking and forwarding will continue until the final most downstream display (e.g., 110) is reached and Para.[0030]  By way of example, the streams may comprise audio and video packets and Para.[0043]  FIG. 11 illustrates an embodiment in which multi-display 102 actually ); 
forwarding, in response to the identification field of the received encoded packet indicating a node address other than a first display node address, a second transmission including information of the received encoded packet (Para.[0049]  In the described embodiment, the most upstream device (e.g., device 104) will sink stream 120, which is transmitted on lane 420 for 4-stream-over-4-lane operation, and forward the remaining streams (e.g., 122, 124 and 126) to their respective intended displays (e.g., 106, 108 and 110). The next downstream display in the daisy chain (e.g., display 106) will similarly sink stream 122 and forward the remaining streams (e.g., 124 and 126) to the remaining displays (e.g., 108 and 110). This sinking and forwarding will continue until the final most downstream display (e.g., 110) is reached and Para.[0030]  By way of example, the streams may comprise audio and video packets and Para.[0043]  FIG. 11 illustrates an embodiment in which multi-display 102 actually includes four displays 104, 106, 108 and 110 each enclosed in its own separate chassis with its own configuration data and extended display information data (EDID). The configuration data in an associated display device describes the capability of the receiver, while the EDID describes that of the associated display device); 
transmitting, to a second display in response to an identification field of the received encoded packet indicating a second display, a third transmission including information of the received encoded packet (Para.[0049]  In the described embodiment, the most upstream device (e.g., device 104) will sink stream 120, which is transmitted on lane 420 for 4-stream-over-4-lane operation, and forward the remaining streams (e.g., 122, 124 and 126) to their respective ); and 
forwarding, in response to an identification field of the received encoded packet indicating a node address other than a second display node address, a fourth transmission including information of the received encoded packet (Para.[0049]  In the described embodiment, the most upstream device (e.g., device 104) will sink stream 120, which is transmitted on lane 420 for 4-stream-over-4-lane operation, and forward the remaining streams (e.g., 122, 124 and 126) to their respective intended displays (e.g., 106, 108 and 110). The next downstream display in the daisy chain (e.g., display 106) will similarly sink stream 122 and forward the remaining streams (e.g., 124 and 126) to the remaining displays (e.g., 108 and 110). This sinking and forwarding will continue until the final most downstream display (e.g., 110) is reached and Para.[0030]  By way of example, the streams may comprise audio and video packets and Para.[0043]  FIG. 11 illustrates an embodiment in which multi-display 102 actually includes four displays 104, 106, 108 and 110 each enclosed in its own separate chassis with its own configuration data and extended display information data (EDID). The configuration data in an associated display device describes the capability of the receiver, while the EDID describes that of the associated display device).
(Para.[0049]  In the described embodiment, the most upstream device (e.g., device 104) will sink stream 120, which is transmitted on lane 420 for 4-stream-over-4-lane operation, and forward the remaining streams (e.g., 122, 124 and 126) to their respective intended displays (e.g., 106, 108 and 110). And Para.[0043] the EDID describes that of the associated display device).   Kobayashi does not explicitly disclose the transmitting and forwarding is in response to an identification field indicating a node address.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the packets are encoded in order to format them for transmission and to use an identification field indicating a node address when transmitting and forwarding packets in order to identify the intended display and properly transmit the packets to that display.  Yato shows EDID containing a physical address of the display device (USPGPUB 20090160868 Para.[0033]  acquire EDID information (physical address of the video display device 2 included in the EDID information)).  Zeng shows using an identification field indicating a node address (USPGPUB 20090278763 Para.[0039]  detect matching MDID values and to pick up a copy of the associated video burst data (e.g., 530 of FIG. 5A) and/or of the associated audio burst data).
Re claim 6:
Kobayashi discloses wherein the received encoded packet is a first encoded packet, and further comprising: generating the first encoded packet in response to information received from a first video stream, and generating a second encoded packet in response to information received from a second video stream (Abstract An example method includes mapping a first subset of pixels for display on a first one of the plurality of display devices from a native stream ); 
transmitting the first encoded packet of the first video stream across a first cable to the first display (Fig. 11 ref. 114-118 are cables and Para.[0049]  In the described embodiment, the most upstream device (e.g., device 104) will sink stream 120, which is transmitted on lane 420 for 4-stream-over-4-lane operation, and forward the remaining streams (e.g., 122, 124 and 126) to their respective intended displays (e.g., 106, 108 and 110). The next downstream display in the daisy chain (e.g., display 106) will similarly sink stream 122 and forward the remaining streams (e.g., 124 and 126) to the remaining displays (e.g., 108 and 110). This sinking and forwarding will continue until the final most downstream display (e.g., 110) is reached); and 
transmitting the second encoded packet of the second video stream across the first cable and a second cable to the second display (Fig. 11 ref. 114-118 are cables and Para.[0049]  In the described embodiment, the most upstream device (e.g., device 104) will sink stream 120, which is transmitted on lane 420 for 4-stream-over-4-lane operation, and forward the remaining streams (e.g., 122, 124 and 126) to their respective intended displays (e.g., 106, 108 and 110). The next downstream display in the daisy chain (e.g., display 106) will similarly sink stream 122 and forward the remaining streams (e.g., 124 and 126) to the remaining displays (e.g., 108 and 110). This sinking and forwarding will continue until the final most downstream display (e.g., 110) is reached).
Kobayashi does not explicitly state the packets are encoded.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the packets are encoded in order to format them for transmission.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Pertsel (US 10,999,559).
Re claim 7:
As discussed above, Kobayashi meets all the limitations of the parent claims.
Kobayashi does not explicitly disclose generating the first video stream in response to sensors of a vehicle that includes the first and second displays.
Pertsel discloses generating the first video stream in response to sensors of a vehicle that includes the first and second displays (Figs. 3-5 show multiple sensors and multiple displays and Col.1 lines 38-40  The sensor may be configured to generate a first video signal based on a targeted view from a vehicle).
Kobayashi and Pertsel are analogous because they both pertain to displays.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi to include generating a video stream in response to sensors and a vehicle with multiple displays as taught by Pertsel in order to increase driver safety (Pertsel Col.1 lines 53-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471